DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed April 27 2022.    Claims 1-25 are pending, in which claims 17-20 and 5-7 are non-elected, without traverse.
  
Election/Restrictions
Claims 5-7 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made of Group I and Species I of claims 1-4, 8-16 and 21-25 in Paper dated April 27, 2022, without traverse.

Objection
Claim 21 is objected to for containing a typographical error, in which “a channel region:” should apparently be --a channel region;-- .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-4,8-9,12-16,21-24 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Lin (2011/0079836).
Re-claim 1, Lin teaches (at Figs 15,7-15, para 38-54) an apparatus, comprising: at least one vertical transistor (Figs 8-15; paragraphs 46-50,6-7), comprising: a channel region comprising: an upper region (10a in Fig 8, para 45-47) having a first width; and a lower region (10b in Figs 8-15) below the upper region and having a second width smaller than the first width (as shown in Fig 8; paragraphs 45,40-41), and wherein the upper region 10a defines at least one overhang portion extending laterally beyond the lower region 10b; and gate electrodes (40 in Fig 8; para 47) at least partially vertically beneath the at least one overhang portion of the upper region 10a of the channel region.  
Re-claim 2, wherein sidewalls of the upper region (10a in Fig 8, para 45-47) and sidewalls of the lower region (10b in Fig 8) are substantially vertical.  
Re-claim 3, wherein the at least one vertical transistor comprises: a first vertical transistor having a first gate electrode (one gate electrode 40 in Fig 8; para 47); and an adjacent second vertical transistor having a second gate electrode (another adjacent gate electrode 40 in Fig 8; para 47).  
Re-claim 4, further comprising an insulative material (52 in Fig 9, para 48) between the first gate electrode (one gate electrode 40 in Fig 8; para 47) of the first vertical transistor and the second gate electrode (another adjacent gate electrode 40 in Fig 8; para 47) of the second vertical transistor. 
Re-claim 8, wherein the gate electrodes (40 in Figs 8,15; para 47) are laterally adjacent the lower region (10b in Figs 8-15) of the channel region.  
Re-claim 9, wherein the gate electrodes (40 in Figs 8,15; para 47) are at least partially recessed into the lower region (10b in Fig 8) of the channel region.  
Re-claim 12, wherein a distance by which the at least one overhang portion of the upper region (10a in Fig 8, para 45-47) extends over a gate electrode (40 in Fig 8; para 47) of the gate electrodes is about an overall width of the gate electrode (as shown in Fig 8 for about third-third of an overall width of the gate electrode 40), and thus at least one-third of an overall width of the gate electrode, as claimed.  
Re-claim 13, wherein a distance by which the at least one overhang portion of the upper region (10a in Fig 8, para 45-47) extends over a gate electrode (40 in Fig 8; para 47) of the gate electrodes is about an overall width of the gate electrode (as shown in Fig 8 for about third-third of an overall width of the gate electrode 40), and thus at least one-half of an overall width of the gate electrode, as claimed.  
Re-claim 14, wherein a distance by which the at least one overhang portion of the upper region (10a in Fig 8, para 45-47) extends over a gate electrode (40 in Fig 8; para 47) of the gate electrodes is about an overall width of the gate electrode (as shown in Fig 8 for about third-third of an overall width of the gate electrode 40), and thus at least two-third of an overall width of the gate electrode, as claimed.  
Re-claim 15, wherein a gate electrode (40 in Figs 8,15; para 47) of the gate electrodes is substantially completely disposed vertically beneath the at least one overhang portion of the upper region (10a in Fig 8) of the channel region.   
Re-claim 16, further comprising a gate dielectric material (30 in Fig 8-15, para 47) between the gate electrodes (40 in Figs 8,15; para 47) and the at least one overhang portion of the upper region (10a in Fig 8) and between the gate electrodes and the lower region (10b in Fig 8) of the channel region.  
Re-claim 21, Lin teaches (at Figs 15,7-15, para 38-54) an apparatus, comprising: at least one vertical transistor (Figs 8-15; paragraphs 46-50,6-7), comprising: a channel region (10b/10a in Fig 8, para 45-47); gate electrodes (40 in Fig 8; para 47) at least partially recessed within the channel region (10b in Fig 8) relative to an outermost surface of the channel region in a direction orthogonal to a longitudinal axis of the at least one vertical transistor; and a gate dielectric material (30 in Fig 8-15, para 47) between the gate electrodes 40 and the channel region 10b. 
  Re-claim 22, wherein a distance by which each gate electrode (40 in Fig 8; para 47) of the gate electrodes is recessed within the channel region (10b in Fig 8, para 45-47) relative to an outermost surface of the channel region is about an overall width of the gate electrode (as shown in Fig 8 for about third-third of an overall width of the gate electrode 40), and thus at least 
one-half of an overall width of the gate electrode 40 in the direction orthogonal to the longitudinal axis of the at least one vertical transistor. 
  Re-claim 23, wherein a distance by which each gate electrode (40 in Fig 8; para 47) of the gate electrodes is recessed within the channel region (10b in Fig 8, para 45-47) relative to an outermost surface of the channel region is about an overall width of the gate electrode (as shown in Fig 8 for about third-third of an overall width of the gate electrode 40), and thus at least 
two-third of an overall width of the gate electrode 40 in the direction orthogonal to the longitudinal axis of the at least one vertical transistor. 
 Re-claim 24, Lin teaches (at Figs 15,7-15, para 38-54,2,4,11) an memory array, comprising: memory cells (paragraphs 2,4,11,40,47), at least one memory cell of the memory cells comprising at least one vertical transistor (Figs 8-15; paragraphs 46-50,6-7), comprising: a channel region (10b/10a in Fig 8, para 45-47) comprising: an upper region (10a in Fig 8) and a lower region (10b in Fig 8), a width of the lower region being less than a width of the upper region (as shown in Fig 8; paragraphs 45,40-41); and gate electrodes (40 in Fig 8; para 47) laterally adjacent to the lower region of the channel region, at least a portion of the gate electrodes 40 recessed below the upper region 10a of the channel region; and a storage element (96 in Fig 15, para 54,4) in operative communication with the at least one vertical transistor. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2011/0079836) taken with Surthi (2019/0273080).
 Re-claim 25, Lin teaches (at Figs 15,7-15, para 38-54) an apparatus comprising: an array of memory cells (at Figs 15,7-15, para 38-54,2,4,11,40,47) comprising vertical transistors (Figs 8-15; paragraphs 46-50,6-7), one or more of the vertical transistors comprising: a channel region comprising: an upper region (10a in Fig 8, para 45-47)  exhibiting a first width; and a lower region (10b in Fig 8) extending downward from the upper region and exhibiting a second width, wherein the second width is smaller than the first width (as shown in Fig 8; paragraphs 45,40-41), wherein an interface between the upper region and the lower region  defines at least one overhang portion (10b in Fig 8); at least one gate electrode (40 in Fig 8; para 47) at least partially disposed vertically beneath the at least one overhang portion of the upper region 10b of the channel region; and a gate dielectric material (30 in Fig 8-15, para 47) between the at least one gate electrode 40 and the at least one overhang portion of the upper region (10a in Fig 8) and between the at least one gate electrode 40 and the lower region (10b in Fig 8) of the channel region.
Re-claim 25:  As described above, Lin already teaches the apparatus, but lacks mentioning to use the apparatus in a system, comprising at least one input device; at least one output device; at least one processor device operably coupled to the at least one input device and the at least one output device; and an apparatus operably coupled to the at least one processor device.
However, Surthi teaches (at Figs 11,9A-9B; paragraphs 50-52,2,45) employing the apparatus (610 in Figs 11, 9A-9B, para 50-52; Figs 1-9 para 20-45) comprising an array of memory cells comprising vertical transistors (para 22,2,20,48) in a system (Fig 11 for system; paragraphs 50-52), comprising: at least one input device (602 in Fig 11, para 50); at least one output device (604 in Fig 11, para 50) ; at least one processor device (608 in Fig 11, para 50) operably coupled to the at least one input device 602 and the at least one output device 604; and the apparatus (610 in Figs 11, 9A-9B) operably coupled to the at least one processor device (68 in Fig 11, para 50).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the apparatus comprising the array of memory cells comprising vertical transistors of Lin by employing the apparatus in the system comprising the input device, the output device; the processor device operably coupled to the input and output devices, and the apparatus operably coupled to the processor device, as taught by Surthi.  This is because of the desirability to use and incorporate the apparatus in the system for making a personal computer, a camera, a phone, etc. 
 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2011/0079836) taken with Torek (10,714,400).
  Lin teaches (at Figs 15,7-15, para 38-54) the apparatus, as applied to claims 1-4,
8-9,12-16,21,24 above, and fully repeated herein; and Re-claim 11, Lin teaches the apparatus comprising the upper region (10a in Fig 8, para 45-47) of the channel region and the lower region (10b in Fig 8, para 45-47) of the channel region. 
Re-claim 11:  As described above, Lin already teaches the apparatus comprising the upper region of the channel region and he lower region of the channel region, but lacks further comprising a conductive material over the upper region of the channel region and another conductive material below the lower region of the channel region. 
However,  Torek teaches the apparatus comprising the vertical transistor (Figs 1,2A; col 3, line 29 to col 4), wherein the apparatus further comprises a conductive material 146 (Figs 1,2A, col 5, lines 9-30; col 6, lines 2-67) over the upper region of the channel region 144 and another conductive material 142 below the lower region of the channel region 144 (Figs 1,2A, col 5,lines 9-30; col 6, lines 2-67).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the apparatus comprising the array of memory cells comprising vertical transistors of Lin by providing the conductive material on the upper region of the channel region and another conductive material on the lower region of the channel region, as taught by Torek.  This is because of the desirability to employ the conductive materials as bit-line and word-line for accessing to each of the memory cell comprising the vertical transistor of the array of memory cells so that the apparatus can be properly operated as a memory device.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2011/0079836) taken with Cantoro (2017/0345927).
  Lin teaches (at Figs 15,7-15, para 38-54) the apparatus, as applied to claims 1-4,
8-9,12-16,21,24 above, and fully repeated herein; and Re-claim 10, wherein a ratio of the second width (W1 in Fig 7) of the lower region (10b in Fig 8, para 45-47) of the channel region and the firs width of the upper region (10a in Fig 8, para 45-47) of the channel region is shown in Figures 7-8 of about one-half. 
Re-claim 10:  As described above, Lin already shows the ratio teaches the apparatus comprising the upper region of the channel region and he lower region of the channel region, but lacks mentioning the ratio between 0.25 and 0.85. 
However, Cantoro teaches the apparatus, wherein a ratio of the second width of the lower region (122 in Fig 1 for width W1 of about 5 nm to 10 nm, paragraph 30) of the channel region and the first width of the upper region (120/126 in Fig 1 for width W2 of about 10nm, paragraph 23) of the channel region is from about 0.5, which is within 0.25 and 0.85 as claimed. 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the ratio of the first width of the lower region of the channel region to the second width of the upper region of the channel region of Lin by selecting the portion of the prior art's range of ratio of from about 0.5, as taught by Cantoro, which is within the range of applicant's claims of 0.25 to 0.85, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822